                          Case 21-10527-JTD             Doc 532          Filed 05/28/21      Page 1 of 9




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )    Chapter 11
                                                                     )
         CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                                     )
                                            Debtors.                 )    (Jointly Administered)
                                                                     )
                                                                     )    Ref. Docket No. 461

         ORION ENERGY PARTNERS INVESTMENT AGENT, LLC’S OPPOSITION TO THE
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ MOTION FOR AN ORDER
         PURSUANT TO BANKRUPTCY RULE 2004 AND LOCAL RULE 2004-1 DIRECTING
                         THE PRODUCTION OF DOCUMENTS

                  Orion Energy Partners Investment Agent, LLC (“Orion”) hereby files this opposition to the

         motion (the “Motion”)2 of the Official Committee of Unsecured Creditors (the “Committee”)

         pursuant to section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rule

         2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2004-1

         of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

         for the District of Delaware (the “Local Rules”) for entry of an order directing Orion to produce

         certain documents and communications within its possession, custody, or control that are

         responsive to the categories set forth in the document requests attached to the Motion as Exhibit

         B (the “2004 Document Requests”) by no later than June 8, 2021.




         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
         CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
         Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
         Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
         10250 Constellation Blvd., Los Angeles, CA 90067.
         2
           Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Motion or
         the Final CA DIP Order (as defined in the Motion), as applicable.
28182823.1
                       Case 21-10527-JTD         Doc 532      Filed 05/28/21     Page 2 of 9




                                         PRELIMINARY STATEMENT

                The Committee’s discovery demands should be denied as a fruitless exercise that will

         accomplish nothing other than wasting valuable estate resources. With the auction for the CA

         Debtors’ assets now complete, it is clear beyond all doubt that there will not be enough value to

         come close to satisfying the claims of the CA Debtors’ secured creditors. The possibility of a

         recovery for the CA Debtors’ unsecured creditors is non-existent. That being the case, there is no

         good cause for the Committee’s request to pursue burdensome and expensive Rule 2004 discovery.

         To the contrary, allowing the Committee to pursue its discovery requests will serve only to

         dissipate the Debtors’ estates, which will be required to foot the bill for both the Committee’s and

         Orion’s expenses incurred in connection with the Committees’ discovery requests.

                                           FACTUAL BACKGROUND

              1.        The CA Debtors’ capital structure is well-known. The CA Debtors have incurred

         up to $18.5 million of debtor-in-possession asset-based loans (“DIP ABL Loans”) (with a

         projected outstanding balance of approximately $12 million), as well as approximately $65.5

         million of debtor-in-possession term loans (“DIP Term Loans”) (comprised of $20 million in

         New Money DIP Term Loans provided by Orion and approximately $45.5 million in aggregate

         rolled-up Tranche A Loans and Tranche C Loans). Behind these DIP obligations, the CA Debtors

         have roughly $46.1 million in remaining prepetition Tranche A Loans and $5.3 million of

         prepetition Tranche B Loans, which are subordinated in right of payment to the outstanding

         prepetition Tranche A Loans.

              2.        On May 21, 2021, the CA Debtors concluded an auction for the sale of the Riverside

         Facility, and the winning bid was $57.5 million. See Notice of Successful Bidder and Auction

         Results for Sale of the Assets of CarbonLite Industries LLC [ECF No. 498], at ¶ 6. To date, there


28182823.1
                                                          2
                         Case 21-10527-JTD             Doc 532        Filed 05/28/21       Page 3 of 9




         have been no qualified bids for the CA Debtors’ PinnPack Facility, and there will be no equity

         investment in the Debtor. Thus, it is now beyond dispute that the DIP Term Loans will only

         receive a fractional recovery in these bankruptcy cases; the Tranche B loans will receive nothing.

         There is no possibility of a recovery for the unsecured creditors of the CA Debtors under any

         theory.

               3.         Nevertheless, on April 22, 2021, the Committee’s counsel wrote to Orion’s counsel,

         stating that it had “undertaken an investigation of, among other things, potential claims or causes

         of action held by the Debtors and/or the Committee against Orion … relating to, among other

         things, the amount, validity, perfection, enforceability, priority or extent of any of the Debtors’

         prepetition obligations or prepetition liens, or any portion thereof[.]” Ex. A, Apr. 22, 2021 Email

         from J. Lee.3 Counsel to the Committee also provided an “informal request for documents” for

         purposes of the investigation, and further stated that they had “requested many of these documents

         from the Debtors,” but “their counsel, citing lack of resources, referred us to you for these specific

         requests.” Id. An attachment to the Committee’s email contained several far-reaching categories

         of requested documents:

                         Copies of communications with any or all Debtors and their advisors with
                          respect to prepetition loans since March 1, 2019;

                         Documents relating to the negotiation, preparation, execution, funding and
                          administration of the Orion Tranche B term loan, including participation
                          agreements;

                         Documents relating to the negotiation, preparation, execution, funding and
                          administration of the Orion Tranche C term loan, including participation
                          agreements;




         3
          References to “Ex. [ ]” refer to the exhibits attached to the Declaration of Mateo de la Torre in Support of Orion
         Energy Partners Investment Agent, LLC’s Opposition to the Official Committee of Unsecured Creditors’ Motion for
         an Order Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 Directing the Production of Documents.
28182823.1
                                                                 3
                       Case 21-10527-JTD        Doc 532      Filed 05/28/21     Page 4 of 9




                      Copies of communications with any or all Debtors and their advisors with
                       respect to the transfer of the Tranche B loan proceeds to the PA Debtors;

                      Copies of communications with any or all Debtors and their advisors with
                       respect to the transfer of funds from (i) any CA Debtor to any PA Debtor or
                       TX Debtor; and (ii) any PA Debtor or TX Debtor to any CA Debtor, in each
                       case, at any time since March 1, 2019;

                      All documentation with respect to perfection of security interests in the
                       Debtors’ bank accounts, including any bank or deposit account control
                       agreements;

                      Copies of any notices of default sent to the Debtors with respect to the Orion
                       term loan.

         Ex. B, Apr. 22, 2021 Document Requests from Committee.

              4.       On April 29, 2021, in response to the Committee’s request for documents, Orion’s

         counsel wrote to the Committee’s counsel, stating Orion’s intention “to work cooperatively with

         the Committee to address [its] requests,” but noting that “the Committee’s document requests are

         extremely broad and would impose an undue and disproportionate burden on Orion,” in large part

         because the Committee has no prospect of recovery in these bankruptcy cases. Ex. C, Apr. 29,

         2021 Ltr. from M. de la Torre.

              5.       In addition to seeking discovery in connection with potential claims against the

         Debtors’ estates, the Committee has also sought discovery from Orion concerning potential claims

         against Leon Farahnik, CarbonLite’s Chief Executive Officer. In that regard, on May 10, 2021,

         counsel to the Committee wrote to counsel for Orion, seeking a “specific document” containing a

         “personal financial statement” of Leon Farahnik, CEO of the Debtors, which the Committee

         claimed was “requested by Orion in the context of determining whether to accept a personal

         guarantee from Leon Farahnik of the Tranche B loan.” Ex. D, May 10, 2021 Email from E.

         McNeilly. The next day, Orion’s counsel responded, stating that Mr. Farahnik had provided the

         document in question to Orion “on a confidential basis,” and therefore requested that the

28182823.1
                                                         4
                       Case 21-10527-JTD          Doc 532     Filed 05/28/21     Page 5 of 9




         Committee obtain Mr. Farahnik’s consent to such production. Ex. E, May 11, 2021 Email from

         M. de la Torre. The Committee replied, stating that the document requested was “plainly a

         document that would be subject to production in a Rule 2004 exam.” Ex. F, May 11, 2021 Email

         from E. McNeilly. Orion subsequently produced this document to the Committee on condition

         that it be maintained on an “attorneys’ eyes only” basis. Ex. M, May 28, 2021 Email from M. de

         la Torre.

              6.        On May 15, 2021, the Committee filed the instant Motion.

              7.        On May 17, 2021, counsel for Orion and the Committee met and conferred

         regarding the Committee’s various requests. See Ex. I, May 16, 2021 email from P. Van Tol. The

         next day, the Committee wrote to Orion, attaching a broad list of search terms that the Committee

         proposed Orion to run. See Ex. K, May 18, 2021 Email from E. McNeilly; Ex. J, Committee

         Proposed Search Terms.

              8.        On May 21, 2021, counsel to Orion and the Committee met and conferred again.

         See Ex. L, May 24, 2021 Email from E. McNeilly. During the meet and confer, Orion’s counsel

         explained Orion’s position that the Committee’s requested discovery was overbroad, unduly

         burdensome, and disproportionate to the needs of the case, particularly in light of the fact that the

         proceeds from the Debtors’ ongoing sale process would not possibly provide any recovery to

         unsecured creditors. See id.

              9.        On May 24, 2021, counsel for the Committee wrote to Orion’s counsel, asserting

         without evidence that “there may be substantial claims against your client, including claims for

         equitable subordination of your client’s prepetition debt on account of your client’s conduct in

         connection with the incurrence of the Tranche B Debt.” Ex. L, May 24, 2021 Email from E.




28182823.1
                                                          5
                        Case 21-10527-JTD         Doc 532      Filed 05/28/21     Page 6 of 9




         McNeilly. The Committee has never provided a single factual assertion in support of this

         irresponsible speculation.

                                                    ARGUMENT

              10.       Motions to compel discovery under Bankruptcy Rule 2004 are “dependent on the

         discretion of the court.” In re Millennium Lab Holdings II, LLC, 562 B.R. 614, 626 (Bankr. D.

         Del. 2016). Indeed, “parties do not have an absolute right to Rule 2004 examinations”; rather,

         “[t]he party seeking to conduct a 2004 examination has the burden of showing good cause for the

         examination which it seeks,” or to show that “denial of such request would cause the examiner

         undue hardship or injustice.” Id. at 626-27. The Court must “balance the examiner’s interests

         against the [examinee’s] interests in avoiding the cost and burden of disclosure.” See In re

         Hammond, 140 B.R. 197, 201 (S.D. Ohio 1992). A Rule 2004 examination cannot be used in a

         way that is more disruptive and costly to the party from whom discovery is requested than it is

         beneficial to the debtors’ estates. See In re Texaco, Inc., 79 B.R. 551, 553 (Bankr. S.D.N.Y. 1987);

         see also In re Washington Mut, Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009) (discovery under Rule

         2004 “may not be used for purposes of abuse or harassment and it cannot stray into matters which

         are not relevant to the basic inquiry” (internal quotation marks and citation omitted)).

              11.       Here, the Committee should not be permitted to embark on an expensive fishing

         expedition, thereby squandering valuable estate assets, with no reasonable prospect of recovery.

         As discussed above (see supra ¶ 1), it is crystal clear that the Tranche B Loans will receive nothing;

         and there is no possibility of a recovery for the unsecured creditors of the CA Debtors. Notably,

         the Challenge Deadline with respect to the Tranche A Loans has passed without a Challenge being

         brought by the Committee.




28182823.1
                                                           6
                       Case 21-10527-JTD         Doc 532      Filed 05/28/21     Page 7 of 9




              12.       The CA Debtors themselves recognize that the Committee’s 2004 request will not

         provide any benefit to the Debtors’ estates. Indeed, that is precisely why the Debtors refused to

         provide the information sought by the Committee and, instead, “citing lack of resources, referred

         [the Committee] to [Orion] for these specific requests.” Ex. A, Apr. 22, 2021 Email from J. Lee.

         Orion should not be forced to bear the expense of 2004 requests that should be directed to, and

         handled by, the Debtor and its counsel, not Orion.

              13.       Far from providing any benefit to the Debtors, the Committee’s request will only

         serve to squander the estate’s dwindling assets. The Committee’s 2004 request would impose a

         significant burden on Orion, forcing Orion to expend considerable legal fees in connection with

         collecting, reviewing and producing documents in response to the Committee’s request.

         Ultimately, these legal fees would be borne by the CA Debtors’ estates, and further layer additional

         DIP obligations ahead of the CA Debtors’ general unsecured creditors, as Orion has an

         indemnification right against the Debtors’ estates for any legal fees incurred in these bankruptcy

         cases. See Final CA DIP Order at ¶ 34. Every dollar that Orion expends responding to the

         Committee’s requests will be one less dollar available for the CA Debtors’ secured creditors, who

         are already receiving a fractional recovery, let alone general unsecured creditors.

              14.       The Committee’s position is particularly egregious in the context of this bankruptcy

         proceeding, where the CA Debtors’ prepetition lenders, including Orion, have provided crucial

         prepetition and postpetition (including new money) financing for the benefit of all of the Debtors

         and all creditor constituencies. This financing paved the way for a more organized chapter 11

         filing and sale process to occur, rather than a “freefall” that would have been to everyone’s

         detriment. This good deed should not now be punished by forcing Orion and, by extension, the




28182823.1
                                                          7
                        Case 21-10527-JTD            Doc 532     Filed 05/28/21   Page 8 of 9




         Debtors, to waste valuable assets responding to discovery requests from a Committee that has no

         possibility of recovery in these cases.

                                                     CONCLUSION

                For the reasons set forth herein, Orion respectfully requests that the Committee’s Motion

         for an order approving Rule 2004 discovery should be denied.


         Dated: May 28, 2021                       YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                   /s/ Kara Hammond Coyle
                                                   Robert S. Brady (No. 2847)
                                                   Edwin J. Harron (No. 3396)
                                                   Kara Hammond Coyle (No. 4410)
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Email: rbrady@ycst.com
                                                   eharron@ycst.com kcoyle@ycst.com

                                                   - and -

                                                   LATHAM & WATKINS LLP
                                                   Jeffrey E. Bjork, Esq.
                                                   Nicholas J. Messana, Esq.
                                                   LATHAM & WATKINS LLP
                                                   355 South Grand Avenue
                                                   Suite 100
                                                    Los Angeles, CA 90071
                                                   Telephone: (213) 485-1234
                                                   Email: jeff.bjork@lw.com
                                                   nicholas.messana@lw.com

                                                   - and –

                                                   LATHAM & WATKINS LLP
                                                   James Ktsanes, Esq.
                                                   330 North Wabash Avenue
                                                   Suite 2800
                                                   Chicago, IL 60611
                                                   Telephone: (312) 876-7700
                                                   Email: james.ktsanes@lw.com

                                                   - and -
28182823.1
                                                             8
             Case 21-10527-JTD     Doc 532    Filed 05/28/21   Page 9 of 9




                                 LATHAM & WATKINS LLP
                                 Eric Leon, Esq.
                                 Andrew C. Ambruoso, Esq.
                                 Mateo de la Torre, Esq.
                                 1271 Avenue of the Americas
                                 New York, NY 10020
                                 Telephone: (212) 906-1200
                                 Email: eric.leon@lw.com
                                        andrew.ambruoso@lw.com
                                        mateo.delatorre@lw.com



                                 Counsel to Orion Energy Partners Investment Agent, LLC




28182823.1
                                          9
